Title: To George Washington from William Craik, 13 March 1791 [letter not found]
From: Craik, William
To: Washington, George

Letter not found: from William Craik, 13 Mar. 1791. In Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., p. 325, GW noted under 14 Mar. 1791 that he had paid £25.11 to William Craik “sent him by his Servt to defray expenses incured in securing vacant land in Maryland as required by his Letter of the 13th Inst.” The vacant land referred to is probably the land discussed in GW to William Craik, 19 Mar. 1789.